Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered January 14, 1982, convicting him of murder in the second degree (six counts) and arson in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s claim, we find that the trial court did not abuse its discretion in denying his motion for a severance inasmuch as defendant failed to make a showing that codefendant Mora would testify if the trials were severed and inasmuch as defendant failed to show that any testimony that Mora would give would tend to exculpate him (see, People v Bornholdt, 33 NY2d 75, cert denied sub nom. Victory v New York, 416 US 905; CPL 200.40 [1]). We have considered defendant’s other contentions and either find them to be unpreserved or without merit. Gibbons, J. P., Thompson, Weinstein and Brown, JJ., concur.